Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,156,579 (hereinafter “the reference patent”) in view of US 20020187074 (hereinafter “O’Connor”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference patent, while directed to a method invention, nevertheless recites in the method of use, the structural elements of the presently claimed device (see recitation of a sample collection unit, which is interpreted to include the structure of a well; and assay assembly comprising reactants; and a metering step which necessarily involve a metering channel in fluid communication with the sample collection unit), with exception of the reactants being immobilized in the assay assembly.
However O’Connor discloses in paragraph 0067 the following.
In a preferred embodiment, the surfaces that form the microfluidic channels can be coated with molecules or materials that make the channel itself into a chromatography or affinity material. For instance, coatings can be applied that include specific chemical moieties on the surface of the coatings.  The molecules in the solution will bind to the coating and remain there until the conditions are altered. For example, antibodies that specifically bind antigens can be covalently bound to the surface. When fluid is injected through the flow channel and the fluid contains a mixture of molecules 604, 605, molecules that are specific to the antibodies 603 on the surface, the molecules bind to the antibodies and are retained within the channel. The non-specific molecules 605 do not bind to the surface and are removed.  In may be necessary to perform washing steps with differential stringency to remove 
	It would have been obvious to one skilled in the art to provide the reactants in the reference patent such that they are coated or immobilized to the channel/chamber, as suggested by O’Connor in order to perform the assay including a washing step to remove unwanted molecules.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 8,778,665 (hereinafter “the reference patent”) in view of US 20020187074 (hereinafter “O’Connor”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the reference patent recites the structural elements of the presently claimed device (see recitation of a sample collection unit, which is interpreted to include the structure of a well; and assay assembly comprising reactants; and a metering channel), with exception of the reactants being immobilized in the assay assembly.
However O’Connor discloses in paragraph 0067 the following.
In a preferred embodiment, the surfaces that form the microfluidic channels can be coated with molecules or materials that make the channel itself into a chromatography or affinity material. For instance, coatings can be applied that include specific chemical moieties on the surface of the coatings.  The molecules in the solution will bind to the coating and remain there until the conditions are altered. For example, antibodies that specifically bind antigens can be covalently bound to the surface. When fluid is injected through the flow channel and the fluid contains a mixture of molecules 604, 605, molecules that are specific to the antibodies 603 on the surface, the molecules bind to the antibodies and are retained within the channel. The non-specific molecules 605 do not bind to the surface and are removed.  In may be necessary to perform washing steps with differential stringency to remove unwanted molecules. Paragraph 0067. Examiner notes that the channel in which the antibodies are bound is equivalent to Applicant’s claimed reactant chamber.
	It would have been obvious to one skilled in the art to provide the reactants in the reference patent such that they are coated or immobilized to the channel/chamber, as suggested by O’Connor in order to perform the assay including a washing step to remove unwanted molecules.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 9,303,286 (hereinafter “the reference patent”) in view of US 20020187074 (hereinafter “O’Connor”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the reference patent, while directed to a method invention, nevertheless recites in the method of use, the structural elements of the presently claimed device (see recitation of a sample collection unit, which is interpreted to include the structure of a well; and assay assembly comprising reactants; and a metering assembly), with exception of the reactants being immobilized in the assay assembly.
However O’Connor discloses in paragraph 0067 the following.
In a preferred embodiment, the surfaces that form the microfluidic channels can be coated with molecules or materials that make the channel itself into a chromatography or affinity material. For instance, coatings can be applied that include specific chemical moieties on the surface of the coatings.  The molecules in the solution will bind to the coating and remain there until the conditions are altered. For example, antibodies that specifically bind antigens can be covalently bound to the surface. When fluid is injected through the flow channel and the fluid contains a mixture of molecules 604, 605, molecules that are specific to the antibodies 603 on the surface, the molecules bind to the antibodies and are retained within the channel. The non-specific molecules 605 do not bind to the surface and are 
	It would have been obvious to one skilled in the art to provide the reactants in the reference patent such that they are coated or immobilized to the channel/chamber, as suggested by O’Connor in order to perform the assay including a washing step to remove unwanted molecules.


Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,741,230 (hereinafter “the reference patent”) in view of US 20020187074 (hereinafter “O’Connor”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference patent, while directed to a method invention, nevertheless recites in the method of use, the structural elements of the presently claimed device (see recitation of a sample collection unit, including a well; and assay assembly comprising reactants; and a metering element), with exception of the reactants being immobilized in the assay assembly.
However O’Connor discloses in paragraph 0067 the following.
In a preferred embodiment, the surfaces that form the microfluidic channels can be coated with molecules or materials that make the channel itself into a chromatography or affinity material. For instance, coatings can be applied that include specific chemical moieties on the surface of the coatings.  The molecules in the solution will bind to the coating and remain there until the conditions are altered. For example, antibodies that specifically bind antigens can be covalently bound to the surface. When fluid is injected through the flow channel and the fluid contains a mixture of molecules 604, 605, molecules that are specific to the antibodies 603 on the surface, the molecules bind to the antibodies 
	It would have been obvious to one skilled in the art to provide the reactants in the reference patent such that they are coated or immobilized to the channel/chamber, as suggested by O’Connor in order to perform the assay including a washing step to remove unwanted molecules.
	As to the present claim 2, see claim 10 of the reference patent.
	As to the present claims 3 and 4, see claims 2 and 3 of the referent patent.
	As to the present claims 8-11 and 20, see claim 5 of the reference patent.
 	As to claim 19, see claim 38 of the reference patent.
	As to claims 6 and 7, see paragraph 0060 of O’Connor which thus suggests use of glass.
As to independent claim 14, see discussion of claim 1 above. See also the teachings and thus suggestions of O’Connor in paragraph 0036 disclosing "parallel processing" using multiple microfluidic systems on a given contiguous device wherein some or all of the systems are in fluid communication with one another. The contiguous device is equivalent to Applicant’s claimed benchtop reader assembly. As to actuating elements that direct and control a flow of fluid, see pumps in paragraph 0132.
As to claims 17, see O’Connor’s teachings and thus suggestions in paragraph 0115.
As to claim 5, Examiner notes that the channel, e.g., in paragraph 0067, in which the antibodies are bound is equivalent to Applicant’s claimed reactant chamber. While O’Connor is silent as to the shape of the channel, such as a cylindrical configuration, of a generally known element to perform the same known function requires ordinary skills in the art as its effects are predictable.

Regarding claim 13, providing a second chamber having antibodies for analyte binding is a repetition of a disclosed element (see discussion above with respect to claim 1), and such repetition of an element requires only ordinary skills in the art especially given that the resulting outcome would be predictable. Such an embodiment is also suggestion given the disclosure in paragraph 0036 which describes "parallel processing" or multiple microfluidic systems on a given contiguous device wherein some or all of the systems are in fluid communication with one another.
Regarding claim 15, as to actuating elements that direct and control a flow of fluid, see pumps in paragraph 0132. It is understood that there is a controller to control the pump. Alternatively, providing a controller would have required routine skills in the art since it provides a way to utilize the pump, and/or automating the device requires routine skills in the art given a known device and its mechanism.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,741,230 (hereinafter “the reference patent”) in view of US 20020187074 (hereinafter “O’Connor”), as applied to claims 14 and 15 above, and further in view of US 20050100937 (hereinafter “Holmes”).
Regarding claim 16, the reference patent, discussed above, does not disclose that the reader assembly further comprises a communication assembly for transmitting the signal detected by the detector to an external device for processing.
 However Holmes discloses the following.
a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or O’Connor, nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. While the reference patent and O’Connor are silent as to the claimed external device, such an element is taught by Holmes in the device having the microarray or is located externally (para. 0108), and wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by Holmes, as alternative means to achieve the same result of determining the presence, absence, or concentration of analyte in the external device. Thus providing such alternative means in the O’Connor invention would have been obvious to the skilled artisan based on the suggestion by Holmes of alternative means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 6, 14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20020187074 (hereinafter “O’Connor”).
As to Applicant’s claim 1, O’Connor discloses the limitations as follows:
O’Connor discloses a cartridge [microfluidic systems, see abstract and throughout the publication] comprising:

and a metering channel [para. 0086 disclosing that FIGS. 6A-6B illustrate a microfluidic device 70 capable of sample metering and division] in fluid communication with the sample collection well,
wherein the metering channel is configured to collect [interpreted to mean capable of collecting] a predetermined portion of the bodily fluid sample to be assayed [para. 0086],
and an assay unit [see para. 0096 disclosing performing analyses on the microfluidic device; para. 0108 disclosing performing liquid chromatography in the microfluidic device; and see para. 0067 ] in fluid communication with the sample collection well by means of the metering channel.
As to the limitations “wherein the assay unit comprises a reactant chamber having a reaction site with a reactant immobilized on the reaction site and configured to react with the analyte in the bodily fluid sample to generate a signal indicative of the presence of the analyte, see paragraph 0067 which discloses the following.
In a preferred embodiment, the surfaces that form the microfluidic channels can be coated with molecules or materials that make the channel itself into a chromatography or affinity material. For instance, coatings can be applied that include specific chemical moieties on the surface of the coatings.  The molecules in the solution will bind to the coating and remain there until the conditions are altered. For example, antibodies that specifically bind antigens can be covalently bound to the surface. When fluid is injected through the flow channel and the fluid contains a mixture of molecules 604, 605, molecules that are specific to the antibodies 603 on the surface, the molecules bind to the antibodies and are retained within the channel. The non-specific molecules 605 do not bind to the surface and are removed.  In may be necessary to perform washing steps with differential stringency to remove unwanted molecules. Paragraph 0067. Examiner notes that the channel in which the antibodies are bound is equivalent to Applicant’s claimed reactant chamber.

As to claims 6 and 7, see paragraph 0060 of O’Connor disclosing glass.
As to independent claim 14, see discussion of claim 1 above. See also paragraph 0036 disclosing "parallel processing" using multiple microfluidic systems on a given contiguous device wherein some or all of the systems are in fluid communication with one another. The contiguous device is equivalent to Applicant’s claimed benchtop reader assembly. As to actuating elements that direct and control a flow of fluid, see pumps in paragraph 0132.
As to claims 17 and 18, see paragraph 0115.
As to claim 19, see paragraphs 0125 and 0131 for example.
As to claim 20, O’Connor discloses multiple fluidic inputs and multiple channels (e.g., paras. 0096 and 0110) [any of which are equivalent to a chamber capable of holding a reagent fluid, and thus being a reagent chamber.] 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 8-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020187074 (hereinafter “O’Connor”).

As to claim 4, the metering disclosed by O’Connor in paragraph 0086 necessarily involves closing off fluidic connection as recited by Applicant in order to meter reagents and solvents as disclosed by O’Connor. While the shape of the element for metering or closing off fluidic connection is not disclosed, providing a certain configuration (such as a pin shape as the element for closing off fluidic connection for metering) of a generally known element to perform the same known function requires ordinary skills in the art as its effects are predictable.
As to claim 5, Examiner notes that the channel, e.g., in paragraph 0067, in which the antibodies are bound is equivalent to Applicant’s claimed reactant chamber. While O’Connor is silent as to the shape of the channel, such as a cylindrical configuration, of a generally known element to perform the same known function requires ordinary skills in the art as its effects are predictable.
As to claims 8 and 9, O’Connor appears to be silent as to an embodiment with both a metering channel and another chamber in communication with the metering channel. O’Connor discloses a metering channel in paragraph 0086, and multiple fluidic inputs and multiple channels (e.g., paras. 0096 and 0110) [any of which are equivalent to a chamber capable of holding a fluid like a diluent or reagent, and thus being dilution chamber or reagent chamber.] 
Moreover, O’Connor discloses in paragraph 0134 that while microfluidic tools and devices provided herein have been applied to perform analyses, they may also be combined and/or integrated 
 O’Connor also discloses in paragraph 0135 that it is to be understood that the illustrations and descriptions of views of individual microfluidic tools, devices and methods provided are intended to disclose components that may be combined in a working device.  Various arrangements and combinations of individual tools, devices, and methods provided herein are contemplated, depending on the requirements of the particular application.  The particular microfluidic tools, devices, and methods illustrated and described herein are provided by way of example only, and are not intended to limit the scope of the invention. Paragraph 0135.
Thus it would have been obvious to one skilled in the art to provide any of the first or second fluidic input, or any of the multiple channels is equivalent to a dilution chamber in communication with the metering channel since they are capable of holding a diluent and are in communication with the metering channel.
As to claim 10, see paragraph 0067 disclosing a wash step. In the embodiment discussed above in claims 8 and 9, a channel containing the washing reagent is equivalent to the reagent chamber.
As to claim 11, since a particular assay is not recited, the microfluidic devices discussed above are deemed to be containing all the reagents necessary to perform an assay to detect the analyte [see for example discussion above regarding antibody-antigen binding].
As to claim 12, the length of the cartridge recited falls within a workable range, and discovery of a workable range requires only ordinary skills in the art given that the general conditions of the claims are disclosed.
Regarding claim 13, providing a second chamber having antibodies for analyte binding is a repetition of a disclosed element (see discussion above with respect to claim 1), and such repetition of an element requires only ordinary skills in the art especially given that the resulting outcome would be 
Regarding claim 15, as to actuating elements that direct and control a flow of fluid, see pumps in paragraph 0132. It is understood that there is a controller to control the pump. Alternatively, providing a controller would have required routine skills in the art since it provides a way to utilize the pump, and/or automating the device requires routine skills in the art given a known device and its mechanism.


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020187074 (hereinafter “O’Connor”), as applied to claims 14 and 15 above, and further in view of US 20050100937 (hereinafter “Holmes”).
Regarding claim 16, O’Connor, discussed above, does not disclose that the reader assembly further comprises a communication assembly for transmitting the signal detected by the detector to an external device for processing.
 However Holmes discloses the following.
Holmes discloses a patch device that has two separable components: a disposable component having a plurality of microneedles, microchannels and a microarray (assay device) [analogous to Applicant’s assembly]; as well as a non-disposable component having a microarray scanning device [analogous to Applicant’s detector] and the ability to transmit results of an analyte interaction with a bioactive agent on a microarray to a biorecognition device [equivalent to Applicant/s external device], preferably by wireless communications. Paragraph 0067. 
 The physical parameter data of an interaction between analytes and the bioactive agents of the microarray are preferably "read" by a microarray scanning device and transmitted to a biorecognition device to determine the presence, absence, or quantity of analytes in bodily fluids.  Preferably, a change in the physical characteristics of the microarray is detected upon interaction between the analyte and the bioactive agent.  Alternatively, the scanning device is able to discern between the physical characteristics of an interaction between 1) a disease marker biological analyte and a bioactive agent on the microarray and 2) a normal biological analyte with a bioactive agent on the microarray. Paragraph 0095.
 The biometric recognition device is either located in the inventive medical device or it is located externally.  Communication between the microarray scanning device and the biometric recognition device may be facilitated by a local area network (LAN) or a wireless local area network (WLAN), e.g. by Bluetooth.RTM.  technology.  Additionally, the biometric recognition device can also store analyte interaction profiles and build a pharmacokinetic database of accessible information in the form of analyte interaction profiles. Paragraph 0108.
 While Examiner acknowledges that the Holmes microarray (assay device) is different from the  assay device of the present invention or O’Connor, nevertheless the Holmes reference is analogous art to the presently claimed invention since both inventions relate to the assay art. While O’Connor is silent as to the claimed external device, such an element is taught by Holmes in disclosing a biorecognition device (equivalent to the claimed external device) that receives results of an analyte interaction from the microarray scanning device (analogous to Applicant’s assembly) (para. 0067), wherein the biometric recognition device can be located in the device having the microarray or is located externally (para. 0108), and wherein the biometric recognition device then determines the presence, absence, or quantity of analytes (para. 0095).
Thus, separating known components such that they perform the same known functions, though remotely, such as wirelessly, is shown by Holmes. Specifically, providing the components such that the detecting device transmits and an external device receives data, for example, wirelessly, is shown by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641